Citation Nr: 0313548	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  02-06 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to a compensable initial evaluation for left 
wrist radial sensory neuropathy associated with cicatrices 
with retained foreign bodies, residual of shrapnel wound 
muscle groups I, III, and VI, left upper arm, shoulder 
girdle, upper back and neck, well healed, major.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease, also claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Antonio Bendezu, Attorney at 
Law



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from August 1967 to July 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Lincoln, Nebraska, Regional Office 
(RO).  In January 2003 the Board rendered a decision on 
several other issues on appeal.


REMAND

Following receipt of this matter at the Board, the Board 
undertook development of the claim identified on the title 
page, pursuant to 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  The development was 
completed.  Specifically, VA medical examinations were 
ordered and ultimately conducted in April 2003.  Reports of 
the examinations have been added to the record.  In view of 
the recent decision in Disabled American Veterans v. 
Secretary of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 
2003), the Board will remand this matter to the RO for 
further action.

Because of the aforementioned Federal Circuit Court case, a 
remand in this case is required.  The RO should address the 
new evidence added to the record since issuance of the 
statement of the case (SOC).  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by sections 3 
and 4 of the Veterans Claims Assistance 
Act (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  The RO 
should review the claim in light of the 
new VA examination reports added to the 
claims file since the SOC was issued.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).




